DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9, 11-18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Droz (US 2019/0178974 A1) in view of Steinberg (US 20180113200 A1).
In claim 1, Droz discloses a light detection and ranging (LIDAR) sensor, (Fig. 1a 10, Par. 22 “LIDAR”), comprising: a first optical component (Fig. 1, 124) and a second optical component (Fig. 1, 126), both coupled to a third component (Fig. 1b 132), wherein when the first optical component is enabled, the first optical component is to provide a first input to the third component, or to receive a second input from the third component (Fig. 1b, 132, Fig. 5 504 and 508, par. 7); and wherein when the second optical component is enabled, the second optical component is to provide the first input to the third component, or to receive the second input from the third component (Fig. 1b, 132, Fig. 5 504 and 508, par. 7), wherein the first optical component or the second optical component is a redundant components of the LIDAR sensor (Par. 99 “redundant”), the first optical component is arranged to perform a function, the second optical component is arranged to perform the same function (Fig. 5 502/506), and wherein only one of the first optical component or the second optical component is enabled at a time (Par. 24, Fig. 5 505 and 506 the examiner considers  not all pairs would be used is considered to be only one enabled at a time); wherein the first optical component is enabled when the second component fails to perform the function (Par. 91).
Droz does not explicitly disclose wherein the first optical component is enabled when the second component fails to perform the function, and wherein a level of performance of the LiDAR sensor when the first optical component is enabled prior to failure of the first optical component is the same as a level of performance of the LIDAR sensor when the second optical component is enabled subsequent to failure of the first optical component.
Steinberg teaches wherein the first optical component is enabled when the second component fails to perform the function (Par. 553, “loss of coverage” “backup mode”), and wherein a level of performance of the LiDAR sensor when the first optical component is enabled prior to failure of the first optical component is the same as a level of performance of the LIDAR sensor when the second optical component is enabled subsequent to failure of the first optical component (Par. 553, examiner notes that Steinberg says a decrease in total range, resolution or frame rate may occur, thus when it does not it is performing at the same level of performance).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the first optical component is enabled when the second component fails to perform the function, and wherein a level of performance of the LiDAR sensor when the first optical component is enabled prior to failure of the first optical component is the same as a level of performance of the LIDAR sensor when the second optical component is enabled subsequent to failure of the first optical component based on the teachings of Steinberg in the device of Droz in order to correct for compensate for a failed LIDAR device to safely reach a service location (Steinberg Par. 553), thus leading to a safer system. 

In claim 2, Droz discloses wherein the first optical component is enabled and the second optical component is disabled at a first time, and the first optical component is disabled and the second optical component is enabled at a second time different from the first time (Par. 24, Fig. 5 505 and 506 the examiner considers not all pairs would be used is considered to be only one enabled at a time).

In claim 4, Droz discloses does not explicitly disclose wherein the first optical component or the second optical component includes an amplifier, an optical collimator, an optical switch, an optical discriminator or a photo diode.
Steinberg teaches wherein the first optical component or the second optical component includes an amplifier, an optical collimator, an optical switch, an optical discriminator or a photo diode (Par. 161 “photo diode”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the first optical component or the second optical component includes an amplifier, an optical collimator, an optical switch, an optical discriminator or a photo diode based on the teachings of Steinberg in the device of Droz in order to correct for compensate for a failed LIDAR device to safely reach a service location (Steinberg Par. 553), thus leading to a safer system. 

In claim 5, Droz discloses comprising a combiner, wherein the first optical component and the second optical component are coupled to the combiner in parallel, and the combiner is coupled to the third component to provide the first input to the third component (Fig. 1b 120/130).

In claim 6, Droz discloses wherein the first optical component and the second optical component are coupled in sequence, and each is arranged to allow a light to pass when disabled (See Fig. 1b, 5 examiner considers the optical components to be coupled in sequence as the work in order and are adjacent).

In claim 7, Droz discloses wherein the LIDAR sensor further includes one or more additional optical components to perform the function of the first optical component (Par. 78 examiner considers the plurarlity of light emitters to be said additional optical components), wherein the one or more additional optical components are coupled to the third component to provide the first input to the third component or to receive the second input from the third component, when at least one of the one or more additional optical components is enabled (Fig. 1b, 132, Fig. 5 504 and 508, par. 7).


In claim 8, Droz discloses wherein all except one of the first optical component, the second optical component, and the one or more additional optical components are disabled at a time (Par. 24, Fig. 5 505 and 506 the examiner considers not all pairs would be used is considered to be only one enabled at a time).

In claim 9, Droz discloses wherein the first optical component and the second optical component are disposed on a substrate (Par. 121 “substrate”) and included in an integrated circuit (Par. 130 “integrated circuit”).

In claim 11, Droz discloses wherein the LIDAR sensor is disposed in a computer assisted or autonomous driving (CA/AD) vehicle, a robot, a drone, or a security system (Par. 3).

In claim 12, Droz discloses a LIDAR sensor (Fig. 1a, 10) comprising  a monitor unit to monitor (Fig. 1b, 150) one or more operational parameters of one or more optical components of the LIDAR sensor (Fig. 1, 120/130 Fig. 6 608 “malfunction”), wherein the LIDAR sensor includes a first optical component (Fig. 1, 124) and a second optical component (Fig. 1, 126), both coupled to a third component (Fig. 1b 132), wherein when the first optical component or the second optical component is enabled , the enabled one of the first and second optical components is to provide a first input to the third component, or to receive a second input from the third component (Fig. 1b, 132, Fig. 5 504 and 508, par. 7), and wherein the first optical component or the second optical component is a redundant component of the LIDAR sensor (Par. 99 “redundant”), the first optical component is arranged to perform a function (Fig. 5 502/506), the second optical component is arranged to perform the same function, and wherein only one of the first optical component or the second optical component is enabled at a time (Par. 24, Fig. 5 505 and 506 the examiner considers  not all pairs would be used is considered to be only one enabled at a time); and a control unit to control operations of the first optical component or the second optical component (Fig. 1b 152); wherein the first optical component is enabled when the second component fails to perform the function (Par. 91).
Droz does not explicitly disclose wherein the first optical component is enabled when the second component fails to perform the function, and wherein a level of performance of the LiDAR sensor when the first optical component is enabled prior to failure of the first optical component is the same as a level of performance of the LIDAR sensor when the second optical component is enabled subsequent to failure of the first optical component.
Steinberg teaches wherein the first optical component is enabled when the second component fails to perform the function (Par. 553, “loss of coverage” “backup mode”), and wherein a level of performance of the LiDAR sensor when the first optical component is enabled prior to failure of the first optical component is the same as a level of performance of the LIDAR sensor when the second optical component is enabled subsequent to failure of the first optical component (Par. 553, examiner notes that Steinberg says a decrease in total range, resolution or frame rate may occur, thus when it does not it is performing at the same level of performance).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the first optical component is enabled when the second component fails to perform the function, and wherein a level of performance of the LiDAR sensor when the first optical component is enabled prior to failure of the first optical component is the same as a level of performance of the LIDAR sensor when the second optical component is enabled subsequent to failure of the first optical component based on the teachings of Steinberg in the device of Droz in order to correct for compensate for a failed LIDAR device to safely reach a service location (Steinberg Par. 553), thus leading to a safer system.

In claim 13, Droz discloses wherein the one or more operational parameters includes a duration of the one or more optical components being enabled, a temperature of the one or more optical components, a power level of the one or more optical components, or a current value of the one or more optical components (Par. 6 “time period”).

In claim 14, Droz discloses wherein the control unit is to control operations of the first optical component or the second optical component by controlling power or current supplied to the first optical component or the second optical component, enabling the first optical component or the second optical component, or disabling the first optical component or the second optical component (Par. 24, Fig. 5 505 and 506 the examiner considers not all pairs would be used is considered to be only one enabled at a time).

In claim 15, Droz discloses wherein the photonic device further comprises a combiner, the first optical component and the second optical component are coupled to the combiner in parallel, and the combiner is coupled to the third component to provide the first input to the third component (Fig. 1b 120/130), and wherein the control unit is to control operations of the combiner (Fig. 1b see connection between 150 and 120/130.

In claim 16, Droz discloses wherein the control unit is further to switch operations of the first optical component and the second optical component by enabling the first optical component and disabling the second optical component, or disabling the first optical component and enabling the second optical component (Par. 24, Fig. 5 505 and 506 the examiner considers not all pairs would be used is considered to be only one enabled at a time).

In claim 17, Droz discloses wherein the monitor unit is arranged to assess degradation of the first optical component or the second optical component (Fig. 6 608 examiner considers detecting a fault to be said assess degradation).

In claim 18, Droz does not explicitly discloses wherein the control unit is further to adaptively balance usage of the first optical component and the second optical component to provide substantially equivalent degradation of the first optical component and the second optical component over a time period.
Steinberg teaches wherein the control unit is further to adaptively balance usage of the first optical component and the second optical component to provide substantially equivalent degradation of the first optical component and the second optical component over a time period (Par. 553, “compensate”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein the control unit is further to adaptively balance usage of the first optical component and the second optical component to provide substantially equivalent degradation of the first optical component and the second optical component over a time period based on the teachings of Steinberg in the device of Droz in order to correct for compensate for a failed LIDAR device to safely reach a service location (Steinberg Par. 553), thus leading to a safer system.

In claim 20, Droz discloses wherein the control unit is further to control power or current supplied to the first optical component or the second optical component, in response to a trigger event received from the monitor unit or from another device coupled to the control unit (Fig. 6 608-612).

In claim 21, Droz discloses wherein the LiDAR sensor is disposed on a computer assisted or autonomous driving (CA/AD) vehicle (Par. 3), and the trigger event is related to data about the CAI AD vehicle speed, location, sensor fusion detection data, or weather condition (Par. 82 “speed”); and the apparatus is a vehicle onboard unit (OBU) disposed in the CA/AD vehicle (see Fig. 2 202).

In claim 22, Droz discloses wherein the apparatus is a CA/AD vehicle  (Par. 3) comprising a vehicle onboard unit (OBU) (See Fig. 2 202).

In claim 23, Droz discloses One or more non-transitory computer-readable media (Par. 71) comprising instructions that cause a vehicle onboard unit (OBU) (Fig. 2 202) of a computer assisted or autonomous driving (CA/AD) vehicle (Par. 3), in response to execution of the instructions by the OBU, to: monitor, by a monitor unit, (Fig. 1b, 150) one or more operational parameters of one or more optical components (Fig. 1, 120/130Fig. 6 608 “malfunction”) of a LiDAR sensor disposed on the CA/ AD vehicle (Fig. 3, 202, see title), wherein the LiDAR sensor includes a first optical component (Fig. 1b, 124) and a second optical component coupled (Fig. 1b, 126) to a third component (Fig. 1b, 132), wherein when the first optical component or the second optical component is enabled, the enabled one of the first and second optical components is to provide a first input to the third component, or to receive a second input from the third component (Fig. 1b, 132, Fig. 5 504 and 508, par. 7), and wherein the first optical component or the second optical component is a redundant component of the LiDAR sensor, the first optical component is arranged to perform a function, the second optical component is arranged to perform the same function (Fig. 1b, 132, Fig. 5 504 and 508, par. 7), and wherein only one of the first optical component or the second optical component is enabled at a time (Par. 24, Fig. 5 505 and 506 the examiner considers  not all pairs would be used is considered to be only one enabled at a time); and control, by a control unit (Fig. 1b 152), power or current supplied to the first optical component or the second optical component of the LiDAR sensor (Fig. 6 608 “power”), in response to a trigger event received from the monitor unit or from another device coupled to the control unit (Fig. 6, 608 “fault”), and wherein the trigger event is related to data about the CAI AD vehicle speed, location, sensor fusion detection data, or weather condition (Par. 125); wherein the first optical component is enabled when the second component fails to perform the function (Par. 91).
Droz does not explicitly disclose wherein the first optical component is enabled when the second component fails to perform the function, and wherein a level of performance of the LiDAR sensor when the first optical component is enabled prior to failure of the first optical component is the same as a level of performance of the LIDAR sensor when the second optical component is enabled subsequent to failure of the first optical component.
Steinberg teaches wherein the first optical component is enabled when the second component fails to perform the function (Par. 553, “loss of coverage” “backup mode”), and wherein a level of performance of the LiDAR sensor when the first optical component is enabled prior to failure of the first optical component is the same as a level of performance of the LIDAR sensor when the second optical component is enabled subsequent to failure of the first optical component (Par. 553, examiner notes that Steinberg says a decrease in total range, resolution or frame rate may occur, thus when it does not it is performing at the same level of performance).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the first optical component is enabled when the second component fails to perform the function, and wherein a level of performance of the LiDAR sensor when the first optical component is enabled prior to failure of the first optical component is the same as a level of performance of the LIDAR sensor when the second optical component is enabled subsequent to failure of the first optical component based on the teachings of Steinberg in the device of Droz in order to correct for compensate for a failed LIDAR device to safely reach a service location (Steinberg Par. 553), thus leading to a safer system.

In claim 24, Droz discloses wherein the one or more operational parameters includes a duration of the one or more optical components being enabled, a temperature of the one or more optical components, a power level of the one or more optical components, or a current value of the one or more optical components (Par. 6 “time period”).

In claim 25, Droz does not explicitly discloses instructions that cause the OBU, in response to execution of the instructions by the OBU, to: adaptively balance usage of the first optical component and the second optical component to provide substantially equivalent degradation of the first optical component and the second optical component over a time period.
Steinberg teaches instructions that cause the OBU, in response to execution of the instructions by the OBU, to: adaptively balance usage of the first optical component and the second optical component to provide substantially equivalent degradation of the first optical component and the second optical component over a time period (Par. 553, “compensate”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have instructions that cause the OBU, in response to execution of the instructions by the OBU, to: adaptively balance usage of the first optical component and the second optical component to provide substantially equivalent degradation of the first optical component and the second optical component over a time period based on the teachings of Steinberg in the device of Droz in order to correct for compensate for a failed LIDAR device to safely reach a service location (Steinberg Par. 553), thus leading to a safer system.

Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. In regards to applicant’s 103 arguments the examiner respectfully disagrees. As noted above, Steinberg says a decrease in total range, resolution or frame rate may occur, thus when it does not it is performing at the same level of performance. Since it is only a possibility, it meets the BRI of the claim. Further its well within one of ordinary skill of the art’s ability to use the redundancy backup setup described on individual sensor components in addition to the multiple lidar sensors as the sensor components already contain multiple sensing parts see (Fig. 2C as an example).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150029571 A1, OPTICAL SCANNING DEVICES AND SYSTEMS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                                        

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        9/28/2022